Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00010-CV

                                 JOHN P. HAGAN, Appellant

                                               V.

                             JAMES E. PENNINGTON, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-00175-2017

                                           ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December 4,

2018. The appeal will be resubmitted in the first quarter of 2019.


                                                      /s/   DAVID EVANS
                                                            PRESIDING JUSTICE